UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-6456


JOHN ALEXANDER WAGNER,

                      Plaintiff – Appellant,

          v.

JOHN S. BEACHY; BRANDON R. SELF; SERGEANT JAMIE C. FARRIS;
DEAN W. ROUNDS, JR.; LEROY A. CONRAD, II; GARY D. MAYNARD;
RODERICK SOWERS; JESSE BALLARD, III; KEITH ARNOLD; CORPORAL
WALKER; SERGEANT GILLIUM; SERGEANT JANET PUFFENBARGER;
SERGEANT JAMIE FARRIS; GREGORY R. SHAFFER; CORPORAL ADAMS; R.
LOGSTON; KRISTY CORTEZ; COLLIN OTTEY; WEXFORD HEALTH SOURCES,
INC.; WILLIAM S. BOHRER, Chief of Security; LIEUTENANT GEORGE
B. MCCALPINE; MAJOR GARLAND; MAJOR PRESGRAVES; CAPTAIN ROBERT
FRIEND, Sergeant; MAJOR THOMAS MELLOT; SERGEANT WALTER E.
ISER, SR.; CORPORAL PARSONS; CORPORAL TURNER; CORPORAL CROWE;
CORPORAL A. PRESTON; CORPORAL CHRISTOPHER; LIEUTENANT
BRADLEY; S. CAPLE; SERGEANT BRANDON; BRIAN E. FAN; CORPORAL
SHARON; SERGEANT GORDON; SERGEANT G. FORNEY; CORPORAL J.
CRITES; CORPORAL ENGLESON; CORPORAL PRESTON; JESSE L.
LAMBERT, III; SERGEANT ROACH; JUSTIN GORDON; LIEUTENANT
BRADLEY WILT; CHRISTOPHER PRESTON; NURSE AUTUMN DURST; JANICE
GILMORE; WILLIAM BEEMAN; J. MICHAEL STOUFFER; TIFFANY
BENNETT,

                      Defendants – Appellees,

          and

CORPORAL TOBY W. TASKER,

                      Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:14-cv-00791-ELH)
Submitted:   June 18, 2015                Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Alexander Wagner, Appellant Pro Se. Thomas E. Dernoga, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Elizabeth Erin Pavlick, Carolyn Israel Stein, BONNER, KIERNAN,
TREBACH & CORCIATA, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       John Alexander Wagner seeks to appeal the district court’s

order dismissing some, but not all Defendants, and granting partial

summary judgment to those Defendants in this action filed under 42

U.S.C. § 1983 (2012).       This court may exercise jurisdiction only

over    final   orders,   28   U.S.C.   §   1291   (2012),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949).       The order Wagner seeks to appeal is neither

a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                   DISMISSED




                                    3